Citation Nr: 1828550	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.   Whether new and material evidence to reopen a claim of service connection for a back disability has been received.

2.  Entitlement to service connection for degenerative disk disease (DDD) of the lumbar spine.

3.  Entitlement to service connection for upper bilateral extremity condition including peripheral neuropathy and radiculopathy, to include as secondary to Agent Orange exposure or service-connected disabilities. 

4.  Entitlement to service connection for lower bilateral extremity condition including peripheral neuropathy and radiculopathy, to include as secondary to Agent Orange exposure or service-connected disabilities.

5.  Entitlement to service connection for a skin condition, claimed as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for chloracne, peripheral neuropathy of the upper and lower extremities, and denied the application to reopen service connection for status post laminectomy L4-L5 claimed as back condition with sciatica.  The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Prior to certification of the appeal to the Board, in an August 2014 rating decision, the RO granted the Veteran's claim for service connection for PTSD and in an October 2014 rating decision, the RO granted service connection for type II diabetes mellitus.  As the Veteran has obtained a full grant of the benefits sought with regard to these issues, they are no longer before the Board.  

The Board's decision addressing the application to reopen a claim for service connection for a back disability and the claim for service connection for DDD of the lumbar spine is set forth below.  The claims for service connection for bilateral upper and lower extremity and skin conditions are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  A September 1992 rating decision denied service connection for a low back injury residuals.  The Veteran did not appeal that rating decision and new and material evidence was not received within one year of the decision.

2.  Evidence received since the September 1992 rating decision relates to an unestablished fact necessary to substantiate the claim for entitlement to service connection for a back disability and raises a reasonable possibility of substantiating the claim.

3.  The evidence is approximately evenly balanced as to whether the Veteran's DDD of the lumbar spine is related to service.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied the claim for service connection for low back injury residuals is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  Evidence received since the September 1992 rating decision is new and material and the criteria for reopening of the claim for entitlement to service connection for a back disability, therefore, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for DDD of the lumbar spine are met.  38 U.S.C. §§ 1131, 1154 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to reopen

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim for service connection for low back injury residuals was denied in a September 1992 rating decision.  The Veteran was notified of the denial in that same month, but he did not appeal this issue, as indicated above.  In addition, the Veteran did not submit new and material evidence within the one year appeal period, and no additional service records have been received at any time pertinent to the previously disallowed claims for service connection, warranting re-adjudication of the claim (see 38 C.F.R. § 3.156(c)).  The denial, therefore, became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.
The Veteran filed an application to reopen a claim for a back condition in March 2011, and the RO denied his application to reopen on the basis that no new and material evidence was received in the June 2013 rating decision, currently on appeal. 

The evidence received since the September 1992 rating decision includes statement from the Veteran, his wife, and a former fellow service member indicating that he experienced back symptoms during service.  As this evidence relates to the bases for the prior denial and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability, reopening of the claim is warranted.

II.  Service Connection

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected. If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required. Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service connection, however, there must be evidence of a nexus between the current disability and the combat injury.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The probative evidence reflects that the Veteran has a current back disability diagnosed as degenerative disc disease that is etiologically related to combat during active service.  

At his July 1968 enlistment examination, the Veteran's spine was evaluated as normal.  A July 1972 service treatment record (STR) reflects the Veteran reported pain in his mid-spinal area due to his weight and strain.  A separation examination is not of record. 

The Board notes that VA has verified the Veteran was in three temporary duty assignments in Vietnam.  The Veteran was in Saigon in February 1970 when the United States embassy was attacked four blocks away where the Veteran was stationed.  In April 1970, during his second TDY in Vietnam, they evacuated refugees and he was involved in the invasion of Cambodia and almost died in a rocket attack on Saigon.  On his third TDY, he returned to Saigon and was involved in operation Jefferson Glenn.  It was noted that the Veteran had combat and hazardous duty pay for eight to nine months in 1970.

A November 1977 private treatment record reflects the Veteran reported having back pain since 1971. 

1980 to 1985 private treatment records reflect the Veteran reported back pain and disc herniation with disc excision surgery (laminectomy) in September 1980.
 
A 1989 private treatment record notes degeneration in the lumbar spine with lumbar epidural and secondary left-sided sciatica.

In an August 2013 VA treatment record, the Veteran reported back pain since his service in Saigon. 

Here, although the Veteran was not awarded a specific decoration indicating combat participation, the Veteran was awarded the Air Force Outstanding Unit Award with Valor Device and the VA memorandum confirms the Veteran was exposed to a rocket attack in April 1970 and he almost died at that time, thus, the Board finds that the Veteran was engaged in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999) (combat determination should be made on a case by case basis where there is no medal specifically indicating combat service).  This entitles him to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)); 38 C.F.R. § 3.304(d).  As such, the Board finds that the Veteran suffered a back injury in service.  Therefore, his statement that he experienced back symptoms since his service in Vietnam, to include the rocket attack, is consistent with the circumstances of his service and the Board finds it competent and credible.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran has thus established the in-service injury requirement. The Board further notes the Veteran is competent to report the symptoms of a back injury on the basis of his own lay assertions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses).  

The Veteran was afforded a VA examination in September 2014 to determine the nature and etiology of his back disability.  The Veteran reported his back condition was incurred in or caused by his complaints of back pain noted in service in July 1972.  The Veteran reported that his back has hurt since then and he lifted a 600-pound tire onto to the axial of the plane, got the tire and bearing on, and departed.  A week later, he jumped out of van and bent over to pick up trash and had immediate pain.  He reported he was seen at the clinic and treated with muscle relaxants, heat and light duty.  The examiner opined the Veteran's back condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner related the Veteran's DDD to his age, normal wear and tear, physically demanding occupation doing heavy work at his post-service job with Northwest Telephone, and morbid obesity.  She explained the extra weight puts added pressure on the spine, which can cause pain. It has long been known that a rise in body weight results in a geometric increase in the pressure on the spine.  For those who are morbidly obese, potential injury to the spine is even greater.  This is due to degenerative changes in the vertebral column.  The pressure may increase an individual's risk of herniated disk, degenerative disk disease and back strain.  The extra pressure weight puts on the spine can cause a wearing away of disks' outer fibers, increasing the risk of an injury. There's no doubt that obesity contributes to the development of osteoarthritis (OA) in the spine. 

In his June 2013 notice of disagreement, the Veteran reported his back pain was caused because of working excessively with heavy aircraft components with broken equipment under enemy fire and going to save a crippled aircraft under enemy fire.  

In an August 1992 lay statement from a fellow former service member, H.B. stated the Veteran injured his back while jumping out of a van to pick up foreign objects from the flight line in 1970.  He later lifted a main landing gear for a C-130 because there was no tire jack available and the flight was critical mission.  He also recalled the Veteran lifting a battery out of a C-130 in 1972 and he received treatment for his back at that time. 

In an August 1992 statement from the Veteran's wife, she stated the Veteran had back problems since 1971 and recalled the Veteran coming over to her house in 1972 and having difficulty getting out of the car and the Veteran indicated he hurt his back while working during service. 

Regarding nexus, the Board while the VA opinion is negative, it is inadequate.  Although the opinion reasoned that the Veteran's DDD is age-related and due to the Veteran's obesity, the examiner failed to provide rationale or any meaningful analysis as to the Veteran's reports of an in-service back injury, to include his exposure to combat, and consistent reports of back pain since his service.  The Veteran has offered competent and credible testimony that he experienced back symptoms in and since service.  In favor the claim are the STRs, post-service medical records, and statements from the Veteran, his wife, and H.B., all of whom have consistently asserted the presence of the Veteran's back problems since active duty service.  They are competent to both observe the presence of back symptoms and relate his current back problems from his active service, and the Board finds these assertions in this regard credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, the fact that the claimed cause of the Veteran's back disability, i.e., the in-service heavy lifting under combat conditions, is established by his statements, does not prevent him from also invoking the section 1154(b) rules in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999. Here, the evidence demonstrates that during the Veteran's active military service, he complained of back symptoms and treatment thereof.  Although the Veteran did not report any symptoms following his combat experiences, under combat conditions, and given the Veteran almost died during the rocket attack, the Board finds it reasonable that he did not seek treatment shortly thereafter.  See id. (citing H. R. Rep. No. 1157, at 3 (1941) (noting that Congress enacted the predecessor statute to section 1154(b) because of its concern that combat veterans faced "major obstacle[s]" when seeking to assemble the medical records necessary to establish that they suffered an injury or disease while in service, that in many instances, medical records do not survive combat conditions, and that due to the exigencies of battle, soldiers may not immediately seek medical treatment for combat-related injuries).  Furthermore, the Veteran's statements regarding his back symptoms and its onset have remained consistent throughout the pendency his appeal.  Finally, his lay statements, as a combat Veteran, indicating a relationship between his current back disability and the back injury suffered in combat via continuity of symptoms, is of at least as much probative value as the inadequate medical opinion of record.  Therefore, resolving reasonable doubt in the Veteran's favor, service connection for DDD of the lumbar spine is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

As new and material evidence has been received to reopen the claim for service connection for a back disability, the appeal as to this matter is granted.

Entitlement to service connection for DDD of the lumbar spine is granted.


REMAND

Under the VCAA, VA must provide an examination when there is competent evidence of a persistent or recurrent symptoms of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d).  The threshold for finding that symptoms of a disability may be associated with service is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With regard to the service connection claims for upper and lower extremity disabilities, the September 2014 VA examination report reflects that the Veteran has radiculopathy of the lower extremities, however, the September 2014 electromyography notes there is no evidence of current lumbar radiculopathy. Thus, the etiology of the radiculopathy of the lower bilateral extremities is unclear from this examination report.   

The Board notes that peripheral neuropathy, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309 (a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on chronic disease in service and continuity of symptomatology are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Although no specific treatment for peripheral neuropathy was noted in the service treatment records, there is evidence of current peripheral neuropathy of an uncertain nature and etiology, and competent lay evidence of manifestations of symptoms of peripheral neuropathy during and since service.  The Veteran's lay testimony reflects that he experienced symptoms possibly indicative of peripheral neuropathy, i.e., numbness, pain, and tingling in his lower and upper extremities during his military service and after service, which included service in Vietnam and Agent orange exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, the claims file contains a November 1977 private treatment record, which reflects that the Veteran complained of pain shooting down his legs. The Board notes that the September 2014 VA examination related to the Veteran's diabetes mellitus claim found no diabetic peripheral neuropathy, however, 2013 and 2014 VA treatment records reflects a diagnosis of peripheral neuropathy.  Consequently, a remand is warranted for a VA examination to address the etiology of the Veteran's upper and lower extremities condition, to include peripheral neuropathy and/or radiculopathy, to include as due to conceded exposure to Agent Orange.  See McLendon, 20 Vet. App. at 83.

With regard to the Veteran's service connection claim for a skin disability, the Veteran's July 1968 enlistment examination reflects the Veteran reported a yearly skin rash, however, a rash was not present at that time.  The Veteran indicated in his June 2013 notice of disagreement that he has chloracne and that it may be "Al-Amyloidosis" and that he had blistering and redness on the hands in service, but that it cleared up.  He also stated that he has not been provided an Agent Orange VA examination.  Although there is no specific treatment for a skin rash in service, there is competent lay evidence of manifestations of symptoms of blistering and redness on the hands during service and a current disability of dermatitis and petechial rash on his back, as documented in the VA treatment records, the Board finds that the Veteran must be afforded a VA examination to determine whether his skin rash is related to or had its onset during service, to include conceded exposure to Agent Orange.  See McLendon, 20 Vet. App. at 83.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As the matters are being remanded, any updated VA treatment records should also be obtained.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016

Accordingly, the remaining issues are REMANDED for the following action:

1.  Obtain any outstanding updated VA treatment records.

2.  Schedule the Veteran for a VA examination, with a qualified VA physician to determine the etiology of his upper and lower extremity and skin conditions.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the report that the claims file was reviewed.

Based on the examination and review of the record, the examiner should clearly identify all upper and lower extremity disabilities, to include peripheral neuropathy and radiculopathy, and skin disabilities, to include dermatitis, petechial rash, found and then should determine:

(1) (a) whether it is as least as likely as not (50 percent probability or more) that the upper and lower extremity disabilities, to include peripheral neuropathy and radiculopathy had its onset during service or was otherwise causally or etiologically related to service, to include conceded exposure to Agent Orange.  In answering this question, the physician should also address the Veteran's contention as to continuity of his symptoms during and since service; or (b) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected type II diabetes and DDD of the lumbar spine caused or aggravated any bilateral upper and lower extremity disabilities.

In answering this question, the examiner should not use as a basis for his/her opinion the fact that peripheral neuropathy (other than early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

(2) whether it is as least as likely as not (50 percent probability or more) that the skin disability had its onset during service or was otherwise causally or etiologically related to service, to include conceded exposure to Agent Orange.  In answering this question, the physician should also address the Veteran's contention as to continuity of his skin symptoms during and since service. 

A complete rationale should accompany any opinion provided.

The absence of evidence of treatment for a particular disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be considered in formulating the requested opinion.

3.  After completing the above, and any other development deemed necessary, readjudicate the claims.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


